Title: From George Washington to Richard Sprigg, 18 May 1785
From: Washington, George
To: Sprigg, Richard



Dear Sir,
Mount Vernon 18th May 1785.

I received the Grass-seeds which you sent me sometime since, & thank you for them.
This Letter will be handed to you by Mr Pine, an Artist of acknowledged eminence; who, whilst it is yet possible is endeavouring to secure faithful representations of some of the interesting events of this War—As he proposes to take Annapolis on

his way to Philadelphia I pray you to allow me the liberty of introducing him to your civilities  at the sametime that I assure you of the esteem & regard with which I am Dr Sir—Yr Most Obedt Hble Servt

Go: Washington

